 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT

 7                            FOR THE DISTRICT OF ARIZONA

 8
 9    IN RE: Bard IVC Filters Products              No. MDL 15-02641-PHX-DGC
      Liability Litigation,
10                                                  CASE MANAGEMENT ORDER NO. 44
11                                                  (Common Benefit Fund Accounts)
12
13          Pursuant to Case Management Order No. 6 (Doc. 372), the Plaintiffs Steering
14   Committee (“PSC”) moves to establish common benefit fee and expense fund accounts
15   and appoint Citibank N.A., rather than a certified public account, as escrow agent.
16   Doc. 16932 at 2-3. No objection has been raised by Defendants or counsel for individual
17   plaintiffs. See Docs. 17367, 17387, 17404, 17637. The Court will grant the motion.1
18          IT IS ORDERED:
19          1.     The PSC’s motion to establish common benefit fee and expense fund
20   accounts (Doc. 16932 at 2-3) is granted as set forth in this order.
21          2.     The PSC shall establish two interest-bearing accounts to receive and disburse
22   common benefit funds: the “Bard IVC Filters Fee Fund” and the “Bard IVC Filters
23   Expense Fund.” See Doc. 372 at 9.
24          3.     Citibank N.A. is appointed as escrow agent over the common benefit funds.
25   See id.; Doc. 17749-1 (Escrow Agreement). The escrow agent fees set forth in Schedule B
26   to the Escrow Agreement (Doc. 17749-1 at 16) are approved. Case Management Order
27
28          1
             The Court will address the PSC’s request to increase the common benefit
     assessment percentage (Doc. 16932 at 3-6) in a separate order after a hearing.
 1   No. 6 is amended as follows: references to “the CPA” in Section IV(A) are replaced by
 2   the term “Escrow Agent.” See Doc. 372 at 9.
 3         4.     Plaintiffs’ Co-Lead Counsel is responsible for arranging for the preparation
 4   of tax filings related to each common benefit fund account.
 5         Dated this 16th day of May, 2019.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
